Title: Memorial of the Officers of the Virginia Line in Captivity, 24 May 1780
From: Virginia Line Officers
To: Jefferson, Thomas




Long Island May 24th. 1780.

To His Excellency Thomas Jefferson Esquire, Governor of Virginia.
The Memorial of the Officers of the Virginia Line Prisoners of War here.
Most respectfully represents, That your Memorialists have endured a long, many of them a very long and irksome confinement, subject not only to those disagreeable sensations inseperable from a State of Captivity, but finally find themselves unfortunately left to struggle, with all the calamities of indigency and want. A whole year has now elapsed since they have received the smallest supply, and the scanty pittance then handed them, was barely sufficient to pay their Debts, and furnish them with the then absolutely necessary articles of Cloathing. That your Memorialists in conjunction with the rest of their Fellow prisoners on this Island, have lately made repeated applications to the Honorable the Continental Congress for relief, without having received even the promise of any immediate redress. Thus circumstanced, your unfortunate Memorialists and Captive Officers belonging to Virginia, a List of whose names are hereunto annexed, find themselves under the necessity as their last resort, of taking this method to lay their unhappy situation before you, and earnestly intreat your aid and assistance in relieveing or at least in alleviating their present complicated distresses.
They trust they have hitherto supported themselves with a patience and perseverence becoming the Soldier and the Citizen, and that the same line of conduct will still continue to mark their Character. They however on the present occasion cannot forbear mentioning their uneasiness and great anxiety, at the painful and tedious length of many of them near Three and some almost Four Years Captivity which they have endured, And although they have the most perfect confidence, both in the wisdom and humanity of the powers, by which their enlargement by way of Exchange depends, yet they humbly take occasion to mention, that amidst the great multiplicity of important business to be transacted, they fear their unfortunate situation has not been attended to, in such a manner as their fond wishes have led them to expect. This sentiment they are in some measure led to adopt, when they consider the great number of British Prisoners who are held in a state of Captivity  similar to theirs, and the assurances they frequently have from the Friends of those Prisoners, of their great desire to exchange them. These the suggestions of your Memorialists, they submit to your feelings, without enlarging further on that head.
It was the earnest desire of your Memorialists that this their Memorial, might have been transmitted to y[ou] through the Hands of some of their unfortunate Brethren, who would have been able [gener]ally to explain at large, both their wishes and their wants; and fully to have communica[ted] To you many particulars, which are to them so very interesting; but as this was a priviledge that could not be admitted, they are left to content themselves out of the many material Matters that might be enumerated, of only Further imparting the following: That in consequence of, and on the Faith of a Resolve of Congress, to supply the Wants and exigencies of the Officers Prisoners of War from time to time, as their occasion might require, your Memorialists as well as other Prisoners obtained on Credit, those necessaries that their most poignant wants demanded, and although patriotism as well as prudence and Interest conspired to render them as frugal as possible in their expenditures, yet they have the mortification to find themselves considerably indebted, few or none of them less than Fifty Pounds, and many of them more than that sum, exclusive of the sum of Forty one Pounds Twelve shillings due from each Officer for one Years Board. That superadded to these inconveniencies, they are not only almost left destitute of the common necessaries, but their feelings are wounded with frequent and almost daily applications, attended with Threats on account of failure in payment, and what their situation will be unless speedily redressed, your Memorialists had rather you should conceive, than that they in their restricted State should now attempt to describe.
Should the General Assembly be sitting when this reaches you, it is the desire of the Memorialists that this their representation should be laid before them, and in that case they beg leave to observe to you, that it is intended to be addressed to that respectable Body as well as to yourself.
Your Memorialists with the most firm attachment and duty to their Country, for and in behalf of the Officers of the Virginia line and for themselves have the honour to be with the most perfect Esteem and Respect Your Excellency’s Most Obedient And Most Humble Servants,


Geo Mathews Col.
Tarlton Woodson Majr.


Wm. Darke Major
 Smith Snead Captn.


Oliver Towles Major.
Nathl Pendleton Jr. Lieut.





Enclosure
A List of the Officers of the Virginia Line Prisoners of War to the British Army. Referred to by their Memorial, May 24. 1780.

  
  

Names and Rank
Remarks


Colo. George Matthews
On Long Island


Colo. George Baylor
On Parole in Virginia


Major William Darke
On Long Island


Major Levin Joynes
On Parole in Virginia


Major Oliver Towles
On Long Island


Major Tarlton Woodson
 do.        do.


Captains



Moore Fauntleroy
On Parole in Virginia


John Willis
On Long Island


John Hays
do.


John Poulson
do.


Smith Snead
do.


George Gilchrist
do.


Robert Higgins
do.


Thomas Thewait
do.


John Spotswood
On Parole in Virginia


Joseph Scott. Brigade Major
do.


Lieutenants



Thomas Parker
On Long Island


Robert Woodson
do.


Charles Snead
do.


Joseph Rogers
do.


Robert Randolph
On Parole in Virginia to return next July to L. Island


Severn Teacle
On Long Island


Thomas Payne
do.


Thomas Martin
do.


Reuben Field
do.


John Clarke
do.


Samuel Findlay
do.


William George
do.


Nathaniel Pendleton jr.
do.


Thomas Warman
do.


Henry Bedinger
do.


Edward Smith
do.


Adjutant William Robinson
do.


Ensigns



Charles Stockley
do.


Nathaniel Darby
do.


Thomas Coverley
do.


Joseph Payne
do.



John Robins
     On Long Island


John Scarborough
do.


Jonathan Smith
do.


Robert Foster
do.


Citizens or Volunteers.



Thomas Brittle
do.


Thomas Granberry
do.


Josiah Riddick
do.


John Meals
do.


Officers omited in their place.



Lieutenant Erasmus Gill
do.


     Hancock
City New York with others supposed to be about two or three more whose names are unknown to us, so that the amount of Officers is 44. which with the 4 Citizens or Volunteers, and the unknown Names will make the total amount about 50 or 51.



